EXHIBIT 10.32

 

*** INDICATES ONE PAGE OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CONFIDENTIAL

Amendment No. 2 to the

Research Collaboration and License Agreement

 

This Amendment No. 2 to the Research Collaboration and License Agreement (this
“Amendment”), effective as of July 27, 2015 (the “Amendment Effective Date”), is
made by and between UCB Pharma S.A., a Belgium corporation (“UCB”), and Five
Prime Therapeutics, Inc., a Delaware corporation (“FivePrime”).

 

Recitals:

 

WHEREAS, FivePrime and UCB are parties to the Research Collaboration and License
Agreement, effective as of March 14, 2013, as amended on June 5, 2014 (the
“Agreement”), under which UCB and FivePrime entered into a research
collaboration to use FivePrime’s proprietary technology to identify and advance
targets involved in fibrosis and central nervous system diseases;

 

WHEREAS, pursuant to Section 14.7 of the Agreement, the Agreement may be amended
only by a written instrument duly executed by authorized representatives of both
UCB and FivePrime; and

 

WHEREAS, UCB and FivePrime desire to amend the Agreement as set forth in this
Amendment.

 

Now, Therefore, in consideration of the foregoing premises and the mutual
covenants contained in this Amendment, the receipt and sufficiency of which are
hereby acknowledged, FivePrime and UCB hereby agree as follows:

 

1.Defined Terms.  Capitalized terms used in this Amendment and not defined
herein shall have the respective meanings set forth in the Agreement.

2.Research Plan Addendum.  The Research Plan attached as Exhibit A to the
Agreement is hereby amended to add the text set forth in Exhibit A to this
Amendment to the bottom of the section of the Research Plan titled “***.”

3.Miscellaneous Provisions; Incorporation by Reference.  

3.1.Entire Agreement.  The Agreement as amended by this Amendment constitutes
the entire understanding of UCB and FivePrime with respect to the subject matter
thereof and supersedes and cancels all other previous express or implied
agreements.

3.2.Applicable Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without reference to any rules
of conflict of laws.  The Parties expressly exclude the applicability of the
United Nations convention on contracts for the international sale of goods.

 

1



--------------------------------------------------------------------------------

*** INDICATES ONE PAGE OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CONFIDENTIAL

3.3.Counterparts.  The Parties may execute this Amendment in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement shall be
deemed effective upon the exchange by the Parties of PDF copies of signed
originals.

3.4.Modification.  This Amendment may not be modified or amended in any way
unless done so in accordance with Section 14.7 of the Agreement.

3.5.Full Force and Effect of Agreement.  This Amendment is effective as of the
Amendment Effective Date.  Except as expressly set forth in this Amendment, the
Agreement shall remain in full force and effect except that reference to the
“Agreement” or words of like import in the Agreement will mean and will be a
reference to the Agreement as amended by this Amendment.  

[Remainder of page intentionally blank; signature page follows]

 

 

1



--------------------------------------------------------------------------------

*** INDICATES ONE PAGE OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

CONFIDENTIAL

IN WITNESS WHEREOF, FivePrime and UCB have executed this Amendment as of the
Amendment Effective Date.

UCB Pharma S.A.

 

 

 

By: /s/ Mark Bodmer

 

Name: Dr. Mark Bodmer

 

Title: BP, NewMedicines Therapeutics

Five Prime Therapeutics, Inc.

 

 

 

By: /s/ Lewis T. Williams

Lewis T. Williams

President and Chief Executive Officer

 

 

 

UCB Pharma S.A.

 

 

 

By: /s/ Ray Jupp

 

Name: Dr. Ray Jupp

 

Title: VP, Immunology Research

 

 

 

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

Exhibit A

Research Plan Addendum

 

***

*** INDICATES ONE PAGE OF MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT WAS REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

